Case 8:19-cv-02266-JVS-DFM Document 29 Filed 04/30/20 Page 1 of 3 Page ID #:428



    1
    2
    3
    4
    5
    6
    7
    8                                   UNITED STATES DISTRICT COURT
    9                              CENTRAL DISTRICT OF CALIFORNIA
   10
   11 STANLEY OTAKE,                                  CASE NO.: 8:19-cv-02266-JVS-DFM
   12                      Plaintiff,                 [Assigned to the Hon. James V. Selna]
   13             v.
                                                      JUDGMENT OF DISMISSAL OF
   14 WELLS FARGO BANK, N.A.,                         ACTION WITH PREJUDICE
   15
                           Defendants.
   16
   17
   18
   19
   20             The motion to dismiss Plaintiff’s First Amended Complaint by defendant
   21 WELLS FARGO BANK, N.A. (“Wells Fargo”) was scheduled for hearing on
   22 April 6, 2020, in the above-entitled court. On April 3, 2020, the Court entered a
   23 tentative ruling and vacated the hearing, and after full consideration of the
   24 authorities and written arguments submitted by Wells Fargo and Plaintiff’s
   25 opposition thereto. The Court did not receive a request for oral argument on the
   26 motion, therefore, on April 8, 2020 the Court issued its Order granting Wells
   27 Fargo’s motion to dismiss the First Amended Complaint with prejudice.
   28             Accordingly:

        94000/FR1833/02466417-2                                     CASE NO.: 8:19-CV-02266-JVS-DFM
                                                     1         [PROPOSED] JUDGMENT OF DISMISSAL
Case 8:19-cv-02266-JVS-DFM Document 29 Filed 04/30/20 Page 2 of 3 Page ID #:429
Case 8:19-cv-02266-JVS-DFM Document 29 Filed 04/30/20 Page 3 of 3 Page ID #:430



    1                                  CERTIFICATE OF SERVICE
    2
             I, the undersigned, declare that I am over the age of 18 and am not a party to
    3 this action. I am employed in the City of Pasadena, California; my business
      address is Anglin, Flewelling, Rasmussen, Campbell & Trytten LLP, 301 North
    4
      Lake Avenue, Suite 1100, Pasadena, California 91101-4158.
    5
             On the date below, I served a copy of the foregoing document entitled:
    6
    7                             [PROPOSED] JUDGMENT OF DISMISSAL
    8                                 OF ACTION WITH PREJUDICE

    9 on the interested parties in said case as follows:
   10
                                            Served Electronically
   11                                 Via the Court’s CM/ECF System
   12                                       Attorneys for Plaintiff:
   13                                        David L. Smart, Esq.
                                          SMART LAW OFFICES
   14                                 23 Corporate Plaza Drive, Suite 150
                                       Newport Beach, California 92660
   15                                        Tel: (949) 629-2588
                                            Fax: (916) 361-6021
   16                                  dsmart@thesmartlawoffices.com
   17
   18        I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct. I declare that I am employed in the
   19
      office of a member of the Bar of this Court, at whose direction the service was
   20 made. This declaration is executed in Pasadena, California on April 22, 2020.
   21
                            Carol Leach                               /s/ Carol Leach
   22                   (Type or Print Name)                      (Signature of Declarant)
   23
   24
   25
   26
   27
   28

        94000/FR1833/02466417-2
                                                                       CASE NO.: 8:19-CV-00655-JVS-ADS
                                                                             CERTIFICATE OF SERVICE
